MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Aug 08 2019, 8:34 am
court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




APPELLANTS PRO SE
Marion Hoosier
Antwon Baymon
Anderson, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Marion Hoosier and Antwon                                August 8, 2019
Baymon,                                                  Court of Appeals Case No.
Appellants-Defendants,                                   18A-SC-961
                                                         Appeal from the Madison Circuit
        v.                                               Court
                                                         The Honorable Thomas L. Clem,
Terry Riddle and Rebecca                                 Judge
Riddle,                                                  The Honorable Stephen Clase,
Appellees-Plaintiffs.                                    Magistrate
                                                         Trial Court Cause No.
                                                         48C05-1801-SC-14



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-SC-961 | August 8, 2019                      Page 1 of 7
                                      Statement of the Case
[1]   Marion Hoosier and Antwon Baymon appeal the small claims court’s entry of

      judgment in favor of Terry Riddle and Rebecca Riddle (“the Riddles”). We

      dismiss.


                                                     Issue
[2]   Hoosier and Baymon claim the trial court erred in entering judgment in favor of

      the Riddles, but the dispositive issue is whether this appeal was timely filed.


                               Facts and Procedural History
[3]   On January 4, 2018, the Riddles filed a Notice of Small Claim against Hoosier

      and Baymon. The precise nature of the parties’ dispute is unclear, but the

      Riddles claimed Hoosier and Baymon owed them $6,000 for damage to their

      vehicle. The small claims court scheduled a bench trial for January 25, 2018.

      The Chronological Case Summary indicates that Hoosier and Baymon were

      served with the Notice of Small Claim as follows: “copy left and mailed.”

      Appellants’ App. Vol. 2, p. 2.


[4]   The small claims court held the bench trial as scheduled on January 25. After

      the hearing, the court issued an order in which it stated the Riddles were

      present, but Hoosier and Baymon had failed to appear. The court further

      indicated proper service had been issued to Hoosier and Baymon. Finally, the

      court determined it had heard evidence “on . . . the record” and issued a




      Court of Appeals of Indiana | Memorandum Decision 18A-SC-961 | August 8, 2019   Page 2 of 7
      judgment in favor of the Riddles in the amount of $6,000, plus court costs and

      eight percent annual interest. Id. at 12.


[5]   Later in the day on January 25, Hoosier and Baymon filed a request for a new

      trial with a different judge. They claimed they had arrived “later than the

      plaintiff,” and the small claims court had refused to hear their evidence and

      show them the Riddles’ evidence. Id. at 11. Hoosier and Baymon further

      claimed the judge was biased against them. On February 6, the court denied

      Hoosier and Baymon’s request for a new trial and determined the January 25

      judgment was confirmed.


[6]   On March 5, the Riddles filed with the small claims court a request to intercept

      Hoosier and Baymon’s tax refunds to satisfy the judgment. The court

      scheduled a hearing on proceedings supplemental for April 4. On April 3,

      Baymon filed a request for a “continuance or appeal” and further indicated he

      was hiring a lawyer. Id. at 16.


[7]   On April 4, the small claims court held the previously scheduled hearing on

      proceedings supplemental. After the hearing, the court issued an order stating

      as follows:


              Plaintiff appears in person. Defendant appears in person.
              Defendant confirms address. Defendants disagree with
              judgment. Defendants advised to pay or appeal. The court
              grants defendants 30 days from this date to file a belated appeal.
              Defendants acknowledged understands [sic]. Cause reset for
              review hearing on 6/8/2018, at 1:30 p.m. to check status.



      Court of Appeals of Indiana | Memorandum Decision 18A-SC-961 | August 8, 2019   Page 3 of 7
       Id. at 18. Hoosier and Baymon filed a Notice of Appeal on April 27, 2018.

       This appeal followed.


                                    Discussion and Decision
[8]    Hoosier and Baymon challenge the small claims court’s rulings, but we have

       determined that their appeal is untimely. A Notice of Appeal must be filed

       within thirty days of the trial court’s issuance of a final judgment or a ruling on

       motion to correct error. Ind. Appellate Rule 9(A)(1). “Unless the Notice of

       Appeal is timely filed, the right to appeal shall be forfeited except as provided

       by P.C.R. 2.” App. R. 9(A)(5). The Indiana Supreme Court has explained,

       “[i]n essence a party loses his or her right to appeal for failing to file timely a

       Notice of Appeal.” In re Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014).


[9]    In their Notice of Appeal, Hoosier and Baymon stated they were appealing the

       small claims court’s January 25, 2018 final judgment and February 7, 2018

       denial of their request for a new trial. Even if we treat Hoosier and Baymon’s

       request for a new trial as a motion to correct error, they did not file their Notice

       of Appeal until April 27, 2018, more than thirty days after the denial of their

       request, and their attempt to appeal those decisions is untimely. See Estate of

       Mills-McGoffney v. Modesitt, 78 N.E.3d 700, 705 (Ind. Ct. App. 2017) (appellant

       waived right to appeal trial court’s striking of complaint and denial of motion

       for summary judgment; Notice of Appeal filed after the thirty-day deadline).


[10]   On April 4, 2018, the small claims court granted Hoosier and Baymon thirty

       days to file a belated appeal, and Hoosier and Baymon filed their Notice of

       Court of Appeals of Indiana | Memorandum Decision 18A-SC-961 | August 8, 2019   Page 4 of 7
       Appeal within that deadline. We conclude the court lacked the authority to

       grant an extension to file a Notice of Appeal. Indiana Appellate Rule 9(A)(5)

       states that certain appellants may seek a belated appeal under Indiana Post-

       Conviction Rule 2, but that rule applies to criminal cases, not to civil actions

       such as a small claims proceeding. See Wooten v. State, 946 N.E.2d 616, 623

       (Ind. Ct. App. 2001) (appeal dismissed; appellant could not seek a belated

       appeal under Post-Conviction Rule 2 for the revocation of his probation, which

       is a civil proceeding).


[11]   Even if Hoosier and Baymon’s appeal were timely, their failure to comply with

       the Indiana Rules of Appellate Procedure would prevent us from addressing the

       merits of their claims. Pro se litigants are held to the same legal standards as

       licensed attorneys. Basic v. Amouri, 58 N.E.3d 980, 983 (Ind. Ct. App. 2016).

       “We will not become an ‘advocate for a party, or address arguments that are

       inappropriate or too poorly developed or expressed to be understood.’” Id. at

       984 (quoting Perry v. Anonymous Physician 1, 25 N.E.3d 103, 105 n.1 (Ind. Ct.

       App. 2014), trans. denied). While we prefer to decide issues on the merits, where

       an appellant’s noncompliance with appellate rules is so substantial as to impede

       our consideration of the issues, we may deem the alleged errors waived. Id.


[12]   An appellant’s brief must include a table of authorities, a statement of issues, a

       statement of case describing the procedural history, a summary of argument,

       and an argument section, among other requirements. Ind. Appellate Rule

       46(A). Hoosier and Baymon’s seven-page brief consists of a “statement of

       grounds” and “supporting facts.” Appellants’ Br. p. 2. In addition, the

       Court of Appeals of Indiana | Memorandum Decision 18A-SC-961 | August 8, 2019   Page 5 of 7
       argument section must contain the appellant’s contentions on the issues,

       supported by “cogent reasoning” and “citations to the authorities, statutes, and

       the Appendix or parts of the Record on Appeal relied on.” Ind. Appellate Rule

       46(A). It must also include a “concise statement of the applicable standard of

       review.” Id. Hoosier and Baymon’s statement of grounds, which we consider

       as similar to an argument section, does not contain any citations to legal

       authorities discussing the standard of review. In addition, they do not cite any

       authorities in support of their allegations of error.


[13]   Finally, when filing a Notice of Appeal, an appellant is required to request a

       transcript of all portions of the proceeding “necessary to present fairly and

       decide the issues on appeal.” Ind. Appellate Rule 9(F)(5). Hoosier and

       Baymon failed to request a transcript of the January 25, 2018 hearing, even

       though the small claims court conducted that hearing on the record. A

       transcript of that hearing is necessary to address Hoosier and Baymon’s claim

       that they appeared for the hearing, but the small claims court refused to hear

       their evidence. Hoosier and Baymon’s extensive noncompliance with the

       Appellate Rules has impeded our consideration of the issues, and we would

       deem their claims waived even if their appeal were timely. See Ramsey v. Review

       Bd. of Ind. Dep’t of Workforce Dev., 789 N.E.2d 486, 490 (Ind. Ct. App. 2003)

       (appellant’s appeal deemed waived for failure to provide cogent reasoning and

       citations to authority in appellant’s brief).




       Court of Appeals of Indiana | Memorandum Decision 18A-SC-961 | August 8, 2019   Page 6 of 7
                                                Conclusion
[14]   For the reasons stated above, we dismiss this appeal.


[15]   Appeal dismissed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-SC-961 | August 8, 2019   Page 7 of 7